UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7623


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT LYNN WOODSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cr-00105-IMK-JSK-1)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Lynn Woodson, Appellant Pro Se. Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Albert   Lynn    Woodson   appeals    the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Woodson, No. 1:09-cr-00105-IMK-

JSK-1 (N.D.W. Va. Sept. 30, 2015).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                    2